                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                        December 20, 2018
                            UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

PROGRESSIVE MEDICAL CONSULTANTS, LLC,            §
     et al.,                                     §
                                                 §
       Plaintiffs,                               §
                                                 §
v.                                               §            CIVIL ACTION H-18-1128
                                                 §
ICON SOLUTIONS, LLC, et al.,                     §
                                                 §
       Defendants.                               §


                             MEMORANDUM OPINION AND ORDER

       Pending before the court is plaintiffs Progressive Medical Consultants, LLC, Shelby Mainzer,

and Jaime Frazier’s (“Plaintiffs”) motion to dismiss Defendants’ thirteen counterclaims. Dkt. 18.

Defendants responded. Dkt. 21. Having considered the motion, response, and applicable law, the

court is of the opinion that Plaintiffs’ motion (Dkt. 18) should be GRANTED IN PART and

DENIED IN PART.

                                         I. BACKGROUND

       Plaintiffs are salespeople specializing in pharmaceuticals and medical equipment. Dkt. 1

at 4. Defendants are medical equipment distributors. Id. Beginning in 2013, the parties entered into

multiple contracts wherein Plaintiffs agreed to sell various products and services for Defendants.

Id. at 4–12. The parties agreed that Plaintiffs would receive a set percentage of the gross revenue

generated by Plaintiffs’ sales. Id.

       Plaintiffs allege that Defendants deducted excess amounts of claimed expenses, significantly

decreasing Defendants’ reported gross revenue and payments to Plaintiffs. Id. at 14. Plaintiffs sued

Defendants for breach of contract, fraud, theft, unjust enrichment, and quantum meruit. Id. at 15–21.
Defendants brought thirteen counterclaims, most relating to improper use of trade secrets

and interference with business relations. Dkt. 15 at 12–36. Plaintiffs now move to dismiss all eleven

remaining counterclaims under Rule 12(b)(6).1 Dkt. 18.

                                        II. LEGAL STANDARD

        “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the

claim showing that the pleader is entitled to relief.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127

S. Ct. 1955, 1964–65 (2007). In considering a Rule 12(b)(6) motion to dismiss a complaint, courts

generally must accept the factual allegations contained in the complaint as true. Kaiser Aluminum

& Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982). The court

does not look beyond the face of the pleadings in determining whether the plaintiff has stated a claim

under Rule 12(b)(6). Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). “[A] complaint

attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, [but] a

plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555 (citations omitted). The “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Id. The supporting facts must be plausible—enough to

raise a reasonable expectation that discovery will reveal further supporting evidence. Id. at 556.

                                            III. ANALYSIS

        At the outset, Plaintiffs’ central contention is that Defendants’ counterclaims do not provide

sufficient factual allegations to survive a Rule 12(b)(6) challenge. Dkt. 18. However, Defendants’

counterclaims are detailed and generally provide sufficient factual allegations to support Defendants’


        1
         Defendants have abandoned their state and federal counterclaims relating to alleged wiretap
activities. Dkt. 21 at 7 n.1. Plaintiffs’ motion to dismiss these claims is therefore GRANTED.
                                                   2
claims. The allegations may not include some facts Plaintiffs seek, such as specific trade secrets

Plaintiffs allegedly misused. However, Defendants have met the low bar of demonstrating the

grounds of their entitlement to relief on most of their counterclaims. Further factual development

will occur during discovery.

          Further, the court notes that the parties entered into an agreed protective order after Plaintiffs

filed their motion to dismiss. Dkt. 30. The order acknowledges that the litigation may entail trade

secrets and other sensitive information. Id. A number of Defendants’ counterclaims involve such

confidential information. See Dkt. 15 at 12–36. This newly established protective order will enable

the parties to more freely identify the confidential information Plaintiffs seek without further

compromising the parties’ business interests. Thus, except as provided below, Plaintiffs’ motion to

dismiss is DENIED.

A. Fraud

          Defendants’ fraud counterclaim is subject to the more stringent pleading standard in Rule

9(b). Fed. R. Civ. P. 9(b). Under Rule 9(b), claimants must “state with particularity the

circumstances constituting fraud.” Id. This requires claimants to “specify the statements contended

to be fraudulent, identify the speaker, state when and where the statements were made, and explain

why the statements were fraudulent.” Dorsey v. Portfolio Equities, Inc., 540 F.3d 333, 339 (5th Cir.

2008) (quoting Herrmann Holdings Ltd. v. Lucent Techs. Inc., 302 F.3d 552, 564–65 (5th Cir.

2002)).

          Here, Defendants identify the speakers and describe the alleged fraudulent statements

generally. Dkt. 21 at 23. However, Defendants do not specify when and where Plaintiffs made the

statements. See Dkt. 21 at 23. Plaintiffs’ motion to dismiss is therefore GRANTED as to the fraud



                                                      3
claim. However, Defendants have not had an opportunity to amend their counterclaims, and the

court concludes that amendment would not be futile in this regard. See Fed. R. Civ. P. 15(a)(2);

Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227 (1962) (“In the absence of any apparent or

declared reason—such as undue delay, bad faith or dilatory motive on the part of the movant,

repeated failure to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, futility of amendment, etc.—[leave to

amend] should, as the rules require, be ‘freely given.’”). Thus, Defendants’ motion for leave to

amend is GRANTED only as to the fraud claim. Dkt. 21 at 6. The court GRANTS Defendants

twenty (20) days from the date of this order to amend their pleadings.

B. Tortious Contract Interference and Conspiracy

        Defendants’ claims for tortious interference with an existing contract also fail. Under

governing Texas law, a claim for tortious interference must be brought against a stranger to the

contract—it may not be brought against a contracting party. Holloway v. Skinner, 898 S.W.2d 793,

795 (Tex. 1995) (reasoning that allowing tortious interference claims against parties to a contract

“would convert every breach of contract claim into a tort claim”). Thus, in order to prevail,

Defendants must plead that Plaintiffs tortiously interfered with a contract between Defendants and

a third party.

        Defendants attempt to plead that plaintiff Progressive Medical Consultants, as a third party,

tortiously interfered with certain contracts between Defendants and individual plaintiffs Shelby

Mainzer and Jaime Frazier (“Individual Plaintiffs”). Dkt. 18 at 5. However, Defendants’ own

pleading defeats this argument. For liability purposes, Defendants argue that Progressive is the

Individual Plaintiffs’ alter ego because the Individual Plaintiffs act as Progressive’s “sole



                                                  4
shareholder, sole director, and chief officer.” Dkt. 15 at 29. Additionally, Defendants argue that the

Individual Plaintiffs are agents of Progressive. Id. at 28–29.

       Texas courts have repeatedly recognized that parties may be “so closely aligned” that the

parties cannot tortiously interfere with each others’ contracts. Lassiter v. Wilkenfeld, 930 S.W.2d

803, 808 (Tex. App.—Beaumont 1996, writ denied); see also Cmty. Health Sys. Prof’l Servs. Corp.

v. Hansen, 525 S.W.3d 671, 690 (Tex. 2017); Hussong v. Schwan’s Sales Enters., Inc., 896 S.W.2d

320, 326–27 (Tex. App.—Houston 1995, no writ). Except in limited circumstances, “principal and

agent are treated as one, and therefore neither the principal nor the agent can be held liable for

tortious interference with each other.” Am. Med. Int’l, Inc. v. Giurintano, 821 S.W.2d 331, 336

(Tex. App.—Houston [14th Dist.] 1991, no writ). Further, one party’s status as an “owner,

employee, officer, or shareholder” of the other may be enough to render the party incapable of

tortious interference. See Lassiter, 930 S.W.2d at 808.

       Here, taking Defendants’ pleadings as true, the Individual Plaintiffs are so closely aligned

with Progressive that none of the three plaintiffs can interfere in the others’ contracts. The

Individual Plaintiffs are Progressive’s sole owners and regularly use Progressive’s accounts to pay

personal debts. Dkt. 15 at 29–31. Progressive’s office functions as the Individual Plaintiffs’

personal office, and the Individual Plaintiffs use their names and Progressive’s name interchangeably

in contracts. Id. Further, Defendants have not identified any action by Progressive that was not

taken by the Individual Plaintiffs as Progressive’s agents. See id. at 21–22. Thus, Progressive is not

a third party capable of tortiously interfering with the Individual Plaintiffs’ contracts with

Defendants. Moreover, the court concludes that any further amendment of this claim would be

futile. See Foman, 371 U.S. at 182. Plaintiffs’ motion to dismiss Defendants’ tortious contract



                                                  5
interference claim is GRANTED. Plaintiffs’ motion to dismiss the related claim of conspiracy to

commit tortious contract interference is also GRANTED.2

                                       IV. CONCLUSION

       Plaintiffs’ motion to dismiss (Dkt. 18) is GRANTED with respect to Defendants’ wiretap,

fraud, and tortious interference with contracts claims. It is DENIED in all other respects.

Defendants are ORDERED to submit amended pleadings within twenty (20) days of this order as

provided above.

       Signed at Houston, Texas on December 20, 2018.



                                             ___________________________________
                                                         Gray H. Miller
                                                Senior United States District Judge




2
 The court notes that Defendants also bring a tortious interference with business relations claim,
which is also subject to the third-party-defendant rule. Dkt. 15 at 23; Am. Med. Int’l, Inc., 821
S.W.2d at 336. However, in that claim, Defendants adequately plead that the Plaintiffs interfered
with business relationships between Defendants and third parties. See Dkt. 15 at 23–24.
                                                6
